Order filed April 26, 2022.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00038-CR



               IN RE JOVANY JAMPHER PAREDES, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               337th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1241896

                                    ORDER

      On January 24, 2022, relator Jovany Jampher Paredes filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Colleen Gaido, presiding judge of the 337th District Court of Harris County, to
rule on two pending motions: (1) “Motion for Forensic DNA Testing Under
Chapter 64 of the Code of Criminal Procedure”; and (2) “Motion to Appoint
Counsil [sic] under Ch. 64.01 of the C.C.P.”
      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(j), (k); 52.7(a). Relator has not certified that
he “has reviewed the petition and concluded that every factual statement in the
petition is supported by competent evidence included in the appendix or record.”
See Tex. R. App. P. 52.3(j). Additionally, relator did not file an appendix that
contains “certified or sworn copies of any . . . document showing the matter
complained of.” Further, relator did not include with his petition a “certified or
sworn copy of every document that is material to the relator’s claim for relief and
that was filed in any underlying proceeding” and “a properly authenticated
transcript of any relevant testimony from any underlying proceeding, including any
exhibits offered in evidence, or a statement that no testimony was adduced in
connection with the matter complained.” An unsworn declaration is an alternate
method that relator may use for certification. See Tex. Civ. Prac. & Rem. Code
Ann. § 132.001.

      By this order, the Court gives relator notice that his petition for writ of
mandamus will be dismissed unless relator supplements and/or amends his petition
to addresses the issues identified above on or before May 26, 2022.


                                      PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                         2